Citation Nr: 0819817	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  03-23 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for status post lumbar laminectomy with scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active service from June 1974 to July 1976.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

This issue was the subject of an April 2006 Board decision 
which found that new and material evidence had not been 
submitted sufficient to reopen this claim.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  A November 2007 Court order 
reversed and remanded this issue.  As such, this issue now 
returns before the Board.

Although the April 2006 Board decision contained two other 
issues, the Court determined in its November 2007 decision 
that the veteran had abandoned his appeal as to those other 
two issues; thus the remaining issue in appellate status is 
as noted above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court, in its November 2007 decision, found that the 
veteran had received inadequate notice as to his claim, under 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007).  Specifically, the Court indicated 
that it found the October 2002 notice letter to the veteran 
inadequate, as it did not, in the Court's opinion, adequately 
describe the new and material evidence that would be 
sufficient to reopen the veteran's claim.  Further, the 
Court, citing Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007), found that any further letters or the Statement of the 
Case that the Board used to show the veteran received 
adequate notice were insufficient, as they were post 
decisional documents.  Having found the veteran's VCAA notice 
to be insufficient, the Court also stated that any notice 
error was presumed prejudicial unless VA could demonstrate 
that the error did not affect the essential fairness of the 
adjudication.  The Court found the Secretary's arguments that 
the veteran had actual knowledge to be insufficient, and 
therefore found that the presumption that this notice error 
was prejudicial was not rebutted, and then reversed and 
remanded this issue.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  However, in light 
of the Court's order, the Board finds it has no choice but to 
remand this issue for further development as directed by the 
Court.

The Board regrets the additional delay a Remand will cause 
in this case, however, the Board recognizes that such a 
remand is necessary to ensure that all required VCAA notice 
is given the veteran.

As such, this case is REMANDED to the AMC for the following 
development:

1.	The RO must also review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed. In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied. The veteran 
should specifically be informed of what 
evidence would be necessary to 
substantiate his claim.

2.	After completion of the above requested 
development, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.  
Readjudication should include 
consideration of any evidence associated 
with the claims file since the last 
supplemental statement of the case.

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
appellant and his representative an 
appropriate supplemental statement of the 
case, and afford him the opportunity to 
provide written or other argument in 
response thereto before the claims file is 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



